Name: Commission Regulation (EC) NoÃ 1040/2009 of 3Ã November 2009 amending Regulation (EC) NoÃ 428/2008 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 4.11.2009 EN Official Journal of the European Union L 288/5 COMMISSION REGULATION (EC) No 1040/2009 of 3 November 2009 amending Regulation (EC) No 428/2008 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) Belgium has requested amendments relating to some of the intervention centres listed in Annex I to Commission Regulation (EC) No 428/2008 (2) with a view to improving their location or responding better to the conditions required. That request should be acceded to. (2) Regulation (EC) No 428/2008 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 428/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 17.5.2008, p. 8. ANNEX In Annex I to Regulation (EC) No 428/2008 the table headed BELGIUM is replaced by the following: 1. The sign + indicates that the location shown is treated as an intervention centre for the cereal in question. 2. The sign  indicates that the location shown is not to be treated as an intervention centre for the cereal in question. Intervention centre Common wheat Barley Maize Sorghum BELGIUM Antwerpen + +   Brugge + +   Farciennes + +   Floreffe + +   Gent + +   LiÃ ¨ge + +   Andenne + +   Tournai + +  